             Case 1:21-cv-03569-LAK Document 1 Filed 04/22/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
ANDRE ANDERSON,

                          Plaintiff,                                  Case No.: 21/

                 -against-                                            COMPLAINT

SARENA TOWNSEND, Individually,
RUBEN BENITEZ, Individually, DEION ISLAR,                             Jury Demand
Individually, CHRISTOPHER DIXON, Individually,
and NEW YORK CITY, New York,

                           Defendants.
------------------------------------------------------------------x

        Plaintiff, ANDRE ANDERSON, by his attorneys The Bellantoni Law Firm, PLLC,

complains against the defendants as follows:

                                       NATURE OF THE ACTION

        1.       This is an action for compensatory, economic, and punitive damages as well as

injunctive relief, attorney’s fees and costs proximately resulting from the actions of the

defendants’ violations of the plaintiff’s Constitutional Rights under the Second, Fourth and

Fourteenth Amendments pursuant to 42 U.S.C. § 1983.

                                             JURISDICTION

        2.       The Court’s jurisdiction over the plaintiff’s federal claims is invoked pursuant

to 28 U.S.C. § 1331, § 1343.

                                              THE PARTIES

        3.      Plaintiff, ANDRE ANDERSON, (hereinafter “Plaintiff”) is a citizen

of the United States and a domiciliary of Nassau County, New York.




                                                       1
             Case 1:21-cv-03569-LAK Document 1 Filed 04/22/21 Page 2 of 16




        4.      Plaintiff is employed by New York City as a Correction Officer with the New

York City Department of Correction. Plaintiff had no disqualifiers to the possession of

firearms, nor does he have any disqualifiers to date.

        5.      Defendant NEW YORK CITY, is a municipal subdivision of the State of New

York.

        6.      Defendant SARENA TOWNSEND (“Townsend”), sued herein in her

individual capacity, is the Deputy Commissioner of Investigation and Trials for the

New York City Department of Correction.

        7.      In her capacity as the Deputy Commissioner of Investigations and Trials,

defendant Townsend is the de facto final decision maker with regard to the seizure of

handguns, rifles and shotguns personally owned by law enforcement officers of the New

York City Department of Correction.

        8.      In her capacity as the Deputy Commissioner of Investigations and Trials,

defendant Townsend is the de facto final decision maker with regard to the release and return

of handguns, rifles and shotguns personally owned by law enforcement officers of the New

York City Department of Correction.

        9.      Respondent RUBEN BENITEZ (“Benitez”), sued herein in his individual

capacity, is the Assistant Commissioner of Investigation and Trials for the New York City

Department of Correction. Benitez, at all times, acted in concert with Townsend.

        10.     Defendant DEION ISLAR (“Islar”) sued herein in his individual capacity, is an

investigator with the New York City Department of Correction.

        11.     Defendant CHRISTOPHER DIXON (“Dixon”) sued herein in his individual

capacity, is an investigator with the New York City Department of Correction.



                                                2
          Case 1:21-cv-03569-LAK Document 1 Filed 04/22/21 Page 3 of 16




                                      MATERIAL FACTS

       12.    By this action, Plaintiff seeks redress from this Court in connection with

Defendants’ unlawful seizure of his personal handgun and rifle on July 25, 2020 and

Defendants’ persistent and unlawful refusal to return his personal property.

       13.    Plaintiff has been employed by New York City as a Correction Officer with the

New York City Department of Corrections (“NYCD”) since December 2016.

       14.    In his employment with NYCD, Plaintiff has been assigned to the Emergency

Service Unit (“ESU”) division since 2018.

       15.        The NYCD ESU is a chosen, prestigious assignment within the NYCD.

       16.    ESU members, like Plaintiff, respond to all emergencies within the department,

both on and off Rikers Island, including fire emergencies, high security inmate transport, riot

control, inmate escapes, tactical security operations, cell extractions, perimeter security/

response, confined space rescue, vehicle emergencies and motor vehicle accidents.

       17.    ESU teams respond to all emergency drills (i.e. Fire Evacuation, Yard Drills),

provide EMT response, and assists the Port Authority with air disasters and/or emergency-

related events.

       18.    ESU also assists the Special Operations Division of the NYCD with security

breaches and enhanced security for Rikers Island during emergencies.

       19.    ESU officers are at-the-ready to participate in all scheduled and unscheduled

searches and respond to all jail-based incidents.

       20.    ESU officers are responsible for the distribution, repair and maintenance of the

departmental chemical agents supply, and provide chemical agent training for new recruits, in-

service training, and facility training on cell extractions, defensive tactics, handcuffing, and



                                                 3
           Case 1:21-cv-03569-LAK Document 1 Filed 04/22/21 Page 4 of 16




escort procedures.

         21.   Plaintiff has, at all times, performed his duties as a member of the ESU in an

exemplary manner.

                Membership in the New York Joint Task Force Empire Shield

         22.   In addition to his employment with NYCD, Plaintiff is a member of the Joint

Task Force Empire Shield from 2015-2016.

         23.   The Joint Task Force Empire Shield is an element of the New York State

Division of Military and Naval Affairs engaged and responsible for the military defense of

New York City, with an emphasis on the deterrence and prevention of internal security threats.

       Active Military Duty as a Military Police Officer and LEOSA Firearm Credentials

         24.   Plaintiff is an Active Military Police/Law Enforcement Officer with the New

York Army National Guard.

         25.   Plaintiff has been a member of the National Guard since 2014.

         26.   Plaintiff has been a Military Police Officer (“MP”) since 2019.

         27.   As an MP, Plaintiff is credentialed under the Law Enforcement Officers Safety

Act.

         28.   The Law Enforcement Officers Safety Act (LEOSA) is a United States federal

law, enacted in 2004, that allows two classes of persons - the “qualified Law Enforcement

Officer” and the “qualified retired Law Enforcement Officer” - to carry a concealed firearm in

any jurisdiction in the United States or United States Territories, regardless of state or local

laws, with certain exceptions.

         29.   Plaintiff is a “qualified Law Enforcement Officer” under LEOSA.

         30.   Since January 5, 2021, Petitioner has been on Active-Duty status.



                                                 4
           Case 1:21-cv-03569-LAK Document 1 Filed 04/22/21 Page 5 of 16




                                     Events of July 25, 2020

         31.   On July 25, 2020, while Plaintiff was off-duty and driving home, another vehicle

rear-ended his vehicle.

         32.   Plaintiff exited his vehicle to assess the damage and identified that a Honda Pilot

(“Honda”) had rear-ended him.

         33.   Plaintiff observed two occupants inside the Honda and approached the vehicle to

exchange their driver’s license, insurance, and registration. In response, the driver stated, “I

got $3,000, I’ll pay for that. When we get off the bridge, I will give you the information.”

         34.   When Plaintiff refused this proposal and requested that the driver exit his vehicle

to exchange the necessary information, the driver placed the Honda in reverse and fled the

scene.

         35.   Plaintiff returned to his vehicle and immediately contacted 911 and identified

himself as an off-duty Officer who was involved in a hit-and-run accident. Plaintiff advised

the dispatcher that he was following the Honda, provided a description of the vehicle, and

requested assistance. As Plaintiff continued to follow the Honda, he observed the Honda

strike a second vehicle causing both vehicles to collide into the barrier of the Cross Island

Parkway.

         36.   As a trained and registered Emergency Medical Technician, Plaintiff provided

the dispatcher with an update regarding the subsequent accident and his belief that an

ambulance would be necessary as the impacted vehicle was pinned to the barricade.

         37.   Plaintiff stopped his vehicle approximately 60 feet from the Honda. As Plaintiff

was exiting his vehicle, he observed the driver of the Honda exit his vehicle and flee the scene

on foot by jumping off the Cross-Island Parkway to an adjacent highway below.



                                                 5
            Case 1:21-cv-03569-LAK Document 1 Filed 04/22/21 Page 6 of 16




        38.    Plaintiff proceeded toward the collision and assessed that the driver of the

impacted vehicle was severely injured.

        39.    At this time, the passenger of the Honda exited the vehicle and advanced toward

Plaintiff. Plaintiff observed that the passenger had hidden his hand within the waistband of

his shorts.

        40.    Consistent with his law enforcement training and experience, Plaintiff

commanded the passenger to “get back” while Plaintiff proceeded to walk backward.

        41.    Within seconds, however, the passenger charged toward Plaintiff. Plaintiff was

unable to reasonably determine whether the assailant was holding a weapon in the hand that

was hidden in his shorts.

        42.    Based on the totality of the circumstances, Plaintiff was reasonably in fear for

his personal safety and his life.

        43.    Consistent with his law enforcement training and experience, as well as Penal

Law Article 35, and in fear of his safety, Plaintiff drew his registered personal firearm,

identified himself as a police officer, and ordered the passenger to get on the floor.

        44.    After observing Plaintiff’s firearm, the passenger complied with Plaintiff’s

orders and laid on the ground.

        45.    Civilian witness Mia Blackwell (“Ms. Blackwell”) was an eyewitness to the

incident.



        46.    Ms. Blackwell assisted Plaintiff by retrieving handcuffs from Plaintiff’s personal

vehicle.

        47.    Plaintiff remained on the phone with the 911 dispatcher throughout the entire



                                                6
           Case 1:21-cv-03569-LAK Document 1 Filed 04/22/21 Page 7 of 16




incident and detained the passenger until responding police officers arrived.

        48.     The responding police officers searched the Honda and located a knife in the

shape of a dagger behind the passenger seat of the vehicle.

        49.     Once the officers processed the accident, Plaintiff was advised to call the police

station for a full report.

        50.     Plaintiff’s actions were fully investigated by the NYPD and MTA Triborough

Bridge and Tunnel Authority, who determined that Plaintiff acted lawfully.

        51.     Plaintiff was not charged or arrested in connection with this incident, nor was

there a finding of wrongdoing on Plaintiff’s part.

                          Plaintiff Promptly Notified NYCD of the Incident

        52.     After the July 25, 2020 incident, Petitioner promptly notified ESU Captain

Flemings of the events and the information was reported up the chain of command, ultimately

resulting in the creation of an internal Central Operations Desk (“COD”) report.

    Plaintiff Objected to the Initial Seizure of Sig Sauer P365 Handgun and M&P15 Rifle

        53.     On July 25, 2020, Defendant Sarena Townsend, Deputy Commissioner of

Investigation and Trials for the NYCD and Ruben Benitez, ordered Petitioner’s suspension

without pay as well as the seizure of Plaintiff’s personal firearms 1.

        54.     Defendants had not conducted any independent investigation of the July 25,

2020 events before suspending Plaintiff.

        55.     At approximately 12:00 p.m. on July 25, 2020, Investigator Deion Islar and

Christopher Dixon arrived at Plaintiff’s residence and suspended Plaintiff for 30 days without

pay.


1
 The term “firearm” is inclusive herein of handguns, rifles, and shotguns and not, as defined I the New York
State Penal Law, limited to “handguns”.

                                                       7
           Case 1:21-cv-03569-LAK Document 1 Filed 04/22/21 Page 8 of 16




         56.   Defendants Islar and Dixon confiscated Petitioner’s NYCD identification and

NYCD Shield, in accordance with the agency’s protocols for suspensions.

         57.   Investigators Islar and Dixon then ordered Plaintiff to turn over all personal

handguns and long guns.

         58.   Plaintiff owned and was in possession of (i) a Glock 19 handgun, (ii) a Sig Sauer

P365; and (iii) Smith & Wesson M&P 15 rifle.

         59.   Plaintiff did not object to the initial seizure of his Glock 19 handgun.

         60.   Under NYCD policies and procedures, Plaintiff’s Glock 19 handgun was on the

NYCD list of “authorized” personal handguns and had been registered by the NYCD for off-

duty carry.

         61.   Plaintiff’s Glock 19 handgun was also approved by, and registered with, the

NYCD for Plaintiff’s official on-duty firearm carry in his position as an ESU Officer and was

subject to required surrender upon initial suspension under NYCD policies.

         62.   However, Plaintiff specifically protested and objected to the seizure of his

Sig Sauer P365 handgun and his Smith & Wesson M&P 15 rifle by Defendants Islar and

Dixon.

         63.   Plaintiff explained to Defendants Islar and Dixon that neither they nor anyone

else from the NYCD had any authority to seize, nor any authority over, his Sig Sauer handgun

or his M&P 15 rifle.

         64.   In fact, no Defendant had the legal authority or privilege to seize Plaintiff’s

M&P 15 rifle or his Sig Sauer P365 handgun.

         65.   No search or seizure warrant exists authorizing the seizure or retention of

Plaintiff’s Sig Sauer P365 handgun and/or his M&P 15 rifle and no exception to the warrant



                                                 8
           Case 1:21-cv-03569-LAK Document 1 Filed 04/22/21 Page 9 of 16




requirement existed to seize Plaintiff’s Sig Sauer P365 handgun and/or his M&P 15 rifle.

       66.    Plaintiff’s firearms were lawfully possessed by Plaintiff; they were not evidence

of a crime nor were they contraband.

       67.    Plaintiff explained to Defendants Islar and Dixon that his Sig Sauer P365

handgun is his personally owned handgun authorized by Plaintiff’s Military Police

Commander for Plaintiff to carry during his service in the Army National Guard.

       66.    Over Plaintiff’s objections, Defendants Islar and Dixon seized Plaintiff’s

Sig Sauer P365 and Smith & Wesson M&P 15 rifle.

       67.    Notwithstanding that Plaintiff had committed no criminal offense and had no

disqualifiers to firearm possession, Defendants had no legal jurisdiction or authority to seize

Plaintiff’s Sig Sauer P365 or M&P 15 rifle.

       68.    Defendants Islar and Dixon acted independently when seizing Plaintiff’s

Sig Sauer P365 and M&P 15 rifle.

       69.    Defendants Islar and Dixon acted at the direction of Defendants Townsend

and/or Benitez when seizing Plaintiff’s Sig Sauer P365 and M&P 15 rifle.

Multiple Requests for the Return of Plaintiff’s Sig Sauer P365 Handgun and M&P15 Rifle

       70.    Defendants had no cognizable legal authority to seize Plaintiff’s Sig Sauer P365

Handgun or his M&P 15 rifle.

       71.    Defendants have no cognizable legal authority for refusing to return Plaintiff’s

Sig Sauer P365 handgun or M&P 15 rifle.

       72.    Multiple requests have been made by Plaintiff directly and/or through his

counsel to Defendants Townsend and Benitez for the return of Plaintiff’s Sig Sauer P365

handgun.



                                                9
          Case 1:21-cv-03569-LAK Document 1 Filed 04/22/21 Page 10 of 16




         73.   Multiple requests have been made by Plaintiff directly and/or through his

counsel to Defendants Townsend and Benitez for the return of Plaintiff’s M&P 15 rifle.

         74.   Defendants Townsend and Benitez have consistently refused to return

Plaintiff’s Sig Sauer P365 handgun and M&P 15 rifle.

         75.   Defendants Townsend and Benitez have been informed that Plaintiff’s Sig Sauer

P365 was issued in connection with, and is required for his service with, the Army National

Guard.

         76.   The acts and omissions of Defendants Townsend and Benitez are negatively

affecting Plaintiff’s mission readiness in the Army National Guard as related to his weapons

efficiency and qualifications.

         77.   Defendants Townsend and Benitez were personally informed that their refusal to

return Plaintiff’s Sig Sauer P365 is negatively affecting Plaintiff’s mission readiness in the

Army National Guard as related to his weapons efficiency and qualifications.

         78.   The actions and omissions of Defendants Townsend and Benitez are negatively

affecting Plaintiff’s ability to protect himself.

         79.   Defendants’ actions were undertaken, and continue to be undertaken, with actual

malice and in deliberate disregard for Plaintiffs’ property rights and due process rights as

protected by the Constitution.

         80.   Notwithstanding that Defendants have no jurisdiction over Plaintiff’s Sig Sauer

P365 or his M&P 15 rifle and no legal authority or privilege for the initial seizure or

continued retention of Plaintiff’s property:

    •    Townsend and Benitez continue to unlawfully retain such property knowing that

         Plaintiff committed no criminal act;



                                                    10
         Case 1:21-cv-03569-LAK Document 1 Filed 04/22/21 Page 11 of 16




   •   Townsend spoke with NYPD Captain Yam and an MTA TBTA Lieutenant Aristizabal

       on July 28, 2020 who confirmed that Plaintiff acted lawfully, reasonably, and well

       within his authority during the events of July 25, 2020; Townsend also read Lieutenant

       Aristizabal’s written report, which commended Plaintiff’s actions;

   •   Townsend and Benitez continue to unlawfully retain such property knowing that, even

       if Plaintiff had committed a criminal act on July 25, 2020 they have no jurisdiction to

       seize or retain such property;

   •   Townsend’s personal malice is borne out through the expressions of her personal

       opinion, “I don’t feel like you should have gotten out of your car” and “I don’t feel like

       you should have pulled your gun out on the passenger” even though he was advancing

       on Plaintiff with his hand in his waistband in contravention of Plaintiff’s verbal

       commands that he was a law enforcement officer and to stay back; and

   •   Townsend and Benitez continue to unlawfully retain Plaintiff’s firearms even after

       listening to the 911 recording, which confirmed the veracity of Petitioner’s statements,

       his lawful actions, and the sequence of events.

       81.     An NYCD Range Instructor with 20+ years of experience informed Plaintiff

that his actions on July 25, 2020 exhibited efficient and proper with the handling of his firearm

and effected the passenger’s arrest consistent with the training Plaintiff received under NYCD

departmental guidelines.




                                               11
           Case 1:21-cv-03569-LAK Document 1 Filed 04/22/21 Page 12 of 16




                           FIRST AMENDMENT RETALIATION

          82.   When Plaintiff contacted Defendants Townsend and Benitez about the return of

his Sig Sauer P365 and M&P 15 rifle in the Fall 2020, Captain Fuller of the Investigations

Unit informed him that Townsend instructed her to tell Plaintiff, “You call here again and we

will file Harassment charges against you with the NYPD. You not getting it back.”

          83.   On March 19, 2021, Plaintiff filed an employment-related Article 78

proceeding against Defendants Townsend and Benitez, in their official capacities only, which

is pending in the New York County Supreme Court.

          84.   Plaintiff’s Article 78 proceeding does not involve or seek the return of the

property/firearms that are the subject of this action.

          85.   Immediately after Plaintiff filed the Article 78 proceeding naming Townsend

and Benitez, Townsend and/or Benitez placed Plaintiff’s name on the list of correction officers

to be transferred from the ESU Unit to the regular jail detail – a less prestigious position

within the NYCD.

          86.   Plaintiff’s transfer to the jail assignment renders his experience and background

less attractive to potential employers and has a negative effect on his earning potential and

career goals.

          87.   Townsend and/or Benitez transferred Plaintiff to a jail assignment punitively

and in retaliation for his filing of an Article 78 proceeding.

          88.   Townsend and/or Benitez transferred Plaintiff to a jail assignment punitively

and in retaliation for his inquiries concerning the return of his personal property, as detailed

herein.




                                                12
         Case 1:21-cv-03569-LAK Document 1 Filed 04/22/21 Page 13 of 16




       89.     Townsend and/or Benitez transferred Plaintiff to a jail assignment punitively

and in retaliation for his inquiries concerning his return to the ESU and the restoration of his

employment status and privileges.

       90.     On or about April 20, 2021, Benitez was contacted by Major Kenniff of the

New York Army National Guard regarding the return of Plaintiff’s Sig Sauer P365 handgun in

connection with his service duties.

       91.     Benitez informed Major Kenniff, in substance, that Plaintiff’s Sig Sauer P365

will not be returned because Plaintiff “filed a lawsuit, which makes it difficult to release

anything” so long as the litigation is pending.

       92.     Benitez did not offer any other reason for the seizure or the continued retention

of Plaintiff’s Sig Sauer P365 or his M&P 15 rifle by himself and Townsend.

       93.     Defendants Benitez and Townsend continue to violate Plaintiff’s Fourth and

Fourteenth Amendment rights in retaliation for the filing of the Article 78 proceeding, which

seeks, inter alia, the return of the Glock handgun used and possessed in the course of

Plaintiff’s duties with the ESU/NYCD.

       94.     As a result of Defendants’ actions and omissions, Plaintiff continues to suffer,

inter alia, an adverse and retaliatory employment action; actual economic loss; loss of the

possession, use and enjoyment of his personal property, to wit, the Sig Sauer P365 handgun

and M&P 15 rifle; harm to his professional and personal reputation; embarrassment; and

mental anguish.

       95.     As a direct and proximate cause of Defendants’ actions and omissions, Plaintiff

claims compensatory, economic, and punitive damages, attorney’s fees, injunctive relief, costs

and disbursements.



                                                  13
         Case 1:21-cv-03569-LAK Document 1 Filed 04/22/21 Page 14 of 16




       96.     As a direct and proximate cause of Defendants’ actions and omissions, Plaintiff

has been caused to suffer, inter alia, economic loss of no less than $2,500, compensatory

damages of no less than $10,000, punitive damages in an amount of no less than $50,000 as to

each of the individual defendants, and the cognizable violation of his constitutionally protected

rights warranting damages per se in at least a nominal amount.

                       AS AND FOR A FIRST CAUSE OF ACTION
                      (Defendants Islar, Dixon, Townsend and Benitez)

       97.    Repeats and realleges paragraphs 1 through 96 as if fully set forth herein.

       98.    Under the theory that the defendants violated Plaintiff’s Fourth Amendment

rights under 42 U.S.C. § 1983 by the unreasonable seizure of Plaintiff’s Sig Sauer P365 and

M&P rifle.

                      AS AND FOR A SECOND CAUSE OF ACTION
                      (Defendants Islar, Dixon, Townsend and Benitez)

       99.    Repeats and realleges paragraphs 1 through 98 as if fully set forth herein.

       100. Under the theory that the defendants violated Plaintiff’s Fourteenth

Amendment rights to pre-deprivation due process under 42 U.S.C. § 1983 in connection with

the seizure of his personal property.

                       AS AND FOR A THIRD CAUSE OF ACTION
                           (Defendants Townsend and Benitez)

       101. Repeats and realleges paragraphs 1 through 100 as if fully set forth herein.

       102. Under the theory that defendants Townsend and Benitez violated Plaintiff’s

Fourth Amendment rights under 42 U.S.C. § 1983 by continuing the unlawful retention of

Plaintiff’s personal property.




                                               14
            Case 1:21-cv-03569-LAK Document 1 Filed 04/22/21 Page 15 of 16




                      AS AND FOR A FOURTH CAUSE OF ACTION
                           (Defendants Townsend and Benitez)

        103. Repeats and realleges paragraphs 1 through 102 as if fully set forth herein.

        104. Under the theory that defendants Townsend and Benitez violated Plaintiff’s

Fourteenth Amendment rights to post-deprivation due process under 42 U.S.C. § 1983 by

providing no process through which Plaintiff can recover his personal property.

                        AS AND FOR A FIFTH CAUSE OF ACTION
                            (Defendants Townsend and Benitez)

        105. Repeats and realleges paragraphs 1 through 104 as if fully set forth herein.

        106. Under the theory that defendants Townsend and Benitez violated Plaintiff’s

First Amendment rights under 42 U.S.C. § 1983 by retaliating against him for exercising

his constitutional rights.

                        AS AND FOR A FIFTH CAUSE OF ACTION
                          (Monell Liability Against New York City)

        107. Repeats and realleges paragraphs 1 through 106 as if fully set forth herein.

        108. Under the theory that New York City is liable for the acts and omissions of the

individually named defendants for violating Plaintiff’s constitutionally protected rights.

        WHERFORE, a Judgment is respectfully requested against the defendants and in favor

of the plaintiff:

        •      Ordering the return of plaintiff’s property/firearms;

        •      Awarding against each and every defendant compensatory damages as the

jury may determine;

        •      Awarding against each and every individual defendant punitive damages in an

amount to be determined by a jury;

        •      Awarding against each and every defendant economic damages;

                                                15
              Case 1:21-cv-03569-LAK Document 1 Filed 04/22/21 Page 16 of 16




          •      Awarding costs, disbursements, and reasonable attorney’s fees pursuant to 42

U.S.C. § 1988; and

          •      Granting such other and different relief as the Court deems just, equitable, and

proper.

Dated: April 22, 2021
       Scarsdale, New York
                                                THE BELLANTONI LAW FIRM, PLLC
                                                Attorneys for Plaintiff

                                         By:    _________/s/__________________________
                                                Amy L. Bellantoni (AB3061)
                                                2 Overhill Road, Suite 400
                                                Scarsdale, New York 10583
                                                (914) 367-0090 (t)
                                                (888) 763-9761 (f)
                                                abell@bellantoni-law.com




                                                 16
